Title: To George Washington from Moore Furman, 6 August 1795
From: Furman, Moore
To: Washington, George


          
            Sir,
            Trenton [N.J.] August 6: 1795.
          
          Agreably to the Request of a Respectable meeting of the Citizens of Trenton and its Vicinity, I have the honour to forward the Resolves of their meetings respecting a Treaty now pending between Great Brittain and the United States; Together with their Address to your Excellency, Praying that the said Treaty may not be Ratified as recommended by two thirds of the Senate. I am with the sincerest Respect and Veneration for your Excellency, and most ardent wishes for your health and hapiness, Your most Obedient Servant.
          
            M. Furman
          
        